Citation Nr: 1107420	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the Veteran's claim of 
entitlement to service connection for PTSD.  



REMAND

After a preliminary review of the Veteran's claims file, the 
Board has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim.

Review of the Veteran's service personnel records reveals that he 
was stationed aboard the U.S.S. PRITCHETT, from March 1969 to 
January 1970.  During that time, the U.S.S. PRITCHETT was within 
the territorial waters of the Republic of Vietnam from July 31, 
1969 to August 16, 1969 and from October 10, 1969 to October 25, 
1969.  The Veteran asserts that during August 1969, his ship was 
part of Operation BRAVE, that is to say, the ship was assigned to 
the gun line, providing support to the Army on land.  During this 
time, the Veteran alleges that the U.S.S. PRITCHETT ran aground 
during low tide and was unable to return to deep water to refuel 
and seek safety from attacks from the land.  The Veteran stated 
that during that night, while waiting for the tide to come in, 
patrol boats circled the U.S.S. PRITCHETT for hours, dropping 
concussion grenades in the water to keep enemy forces from 
swimming to the ship to attach explosives to the hull.  The 
Veteran stated that during this very stressful time, he was 
stationed below water level on the ship and heard these 
concussion grenades all night, which caused him to be in a great 
deal of fear for his life.

While review of the record, including the deck logs for the 
U.S.S. PRITCHETT for the relevant time period, fail to indicate 
that such an event took place, it is clear that the U.S.S. 
PRITCHETT took part in naval gunfire support on numerous 
occasions.  As such, the Board finds the Veteran's claim that he 
was in fear during this time to be credible.  Furthermore, during 
a psychiatric consultation at the Mayo Clinic prior to his liver 
transplant, the Veteran was diagnosed with PTSD, in sustained 
partial remission.  The psychiatric examiner opined that the 
Veteran experienced "some intermittent, infrequent PTSD 
symptoms..."  See Mayo Clinic Treatment Note, July 1, 2008.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Here, the Veteran must be afforded a VA PTSD 
examination to determine if he currently suffers from this 
condition, and if so, if it is related to his time in active duty 
service.

The Board notes that VA has recently amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify a veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and thereafter the 
examiner is requested to specifically 
address the following:

a)  State whether the Veteran 
currently has PTSD, consistent 
with the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition of the 
American Psychiatric Association.

b)  If PTSD is present, state 
whether or not the claimed 
stressor(s) that support the 
diagnosis are related to the 
Veteran's fear of hostile 
military or terrorist activity.  
(For purposes of this paragraph, 
"fear of hostile military or 
terrorist activity" means that a 
veteran experienced, witnessed, 
or was confronted with an event 
or circumstance that involved 
actual or threatened death or 
serious injury, or a threat to 
the physical integrity of the 
veteran or others, such as from 
an actual or potential improvised 
explosive device; vehicle-
imbedded explosive device; 
incoming artillery, rocket, or 
mortar fire; grenade; small arms 
fire, including suspected sniper 
fire; or attack upon friendly 
military aircraft, and the 
veteran's response to the event 
or circumstance involved a 
psychological or psycho-
physiological state of fear, 
helplessness, or horror.)

c)  Thereafter, state whether it 
is at least as likely as not (a 
50 percent probability or 
greater) that the Veteran 
currently suffers from PTSD as a 
result of his time in active duty 
service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

